09-0833-cv
    Fox v. Nat’l R.R. Passenger Corp.



                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.      CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.        WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 19th day of March, two thousand ten.

    PRESENT:
                       DENNIS JACOBS,
                                 Chief Judge,
                       GERARD E. LYNCH,
                                 Circuit Judge,
                       JANE A. RESTANI,*
                                 Judge.


    Terrance D. Fox,

                       Plaintiff-Appellant,

                       v.                                   09-0833-cv

    National Railroad Passenger Corporation,
    a/k/a Amtrak,

              Defendant-Appellee.
    __________________________________________




             *
          The Honorable Jane A. Restani, Chief Judge of the United
    States Court of International Trade, sitting by designation.
FOR APPELLANT:         Terrance D. Fox, pro se, Schenectady, NY.

FOR APPELLEE:          Glen P. Doherty, McNamee, Lochner, Titus &
                       Williams, P.C., Albany, NY.

     Appeal from a judgment of the United States District Court

for the Northern District of New York (Kahn, J.)

     UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

     Appellant Terrance D. Fox, pro se, appeals the judgment of

the district court granting Amtrak’s motion for summary judgment,

and dismissing his hostile work environment and retaliation

claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e et seq.     We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the

issues on appeal.

     Because Fox does not challenge the district court’s

dismissal of hostile work environment claims, those claims are

abandoned.   See LoSacco v. City of Middletown, 71 F.3d 88, 92-93

(2d Cir. 1995) (when a litigant, even if proceeding pro se,

raises an issue before the district court but does not raise it

on appeal, it is abandoned); see also Zhang v. Gonzales, 426 F.3d

540, 546 n.7 (2d Cir. 2005) (holding that a party’s “single

conclusory sentence” in his brief on appeal regarding a claim of

error was tantamount to a waiver of that claim); Norton v. Sam’s

Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently

argued in the briefs are considered waived and normally will not

be addressed on appeal.”).


                                   2
     We review orders granting summary judgment de novo and focus

on whether the district court properly concluded that there was

no genuine issue as to any material fact and the moving party was

entitled to judgment as a matter of law.    See Miller v. Wolpoff &

Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003); Republic

Nat’l Bank of New York v. Delta Air Lines, 263 F.3d 42, 46 (2d

Cir. 2001); Allstate Ins. Co. v. Mazzola, 175 F.3d 255, 258 (2d

Cir. 1999).   “In determining whether there are genuine issues of

material fact, we are required to resolve all ambiguities and

draw all permissible factual inferences in favor of the party

against whom summary judgment is sought.”    Terry v. Ashcroft, 336

F.3d 128, 137 (2d Cir. 2003) (internal quotation marks omitted).

     Here, even construing all the facts in Fox’s favor as we

must, the district court properly granted summary judgment to

Amtrak.   Accordingly, we affirm the district court’s judgment for

substantially the same reasons as articulated by that court.

Additionally, we have considered all of Fox’s remaining claims of

error and determined them to be without merit; thus, there is no

basis on which to challenge the judgment of the district court.

     For the foregoing reasons, the judgment of the district

court is hereby AFFIRMED.




                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk




                                 3